Citation Nr: 9905299	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  91-55 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder prior to February 16, 1993. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, Dr. Mark L. Goldstein and Dr. Michael 
Gonzales


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in essence, denied an evaluation 
greater than 10 percent for post-traumatic stress disorder.  

In October 1991, the Board remanded the case to the RO for 
additional evidentiary development and adjudication.  In May 
1992, the disability rating was increased to 30 percent from 
March 1, 1990.  In February 1993, the rating was increased to 
50 percent, effective February 16, 1993.  In February 1994, 
the Board again remanded the case to the RO for additional 
development.  In March 1994, the veteran submitted a notice 
of disagreement with the effective date of the 50 percent 
evaluation.  Rating decisions of May and September 1994 
confirmed and continued the 50 percent evaluation.  In a 
March 1995 decision, the Board granted a 50 percent 
evaluation for post-traumatic stress disorder prior to 
February 16, 1993, and denied an evaluation in excess of 50 
percent after that date.  The appellant duly appealed the 
Board's decision to the United States Court of Veterans 
Appeals (Court).  

In May 1996, the General Counsel for VA and the appellant's 
attorney filed a Joint Motion for Remand and to Stay Further 
Proceedings (the Joint Motion for Remand).  On May 10, 1996, 
the Court granted the Joint Motion for Remand and issued an 
Order remanding this appeal to the Board.  On May 21, 1996, 
the Court withdrew that Order and substituted another Order 
which:  (1) affirmed that part of the Board's decision 
granting a 50 percent disability rating for post-traumatic 
stress disorder prior to February 16, 1993, and (2) vacated 
and remanded the parts of the Board's decision denying an 
evaluation in excess of 50 percent prior to and after 
February 16, 1993.  In December 1996, the Board once again 
remanded the case to the RO for additional development and 
readjudication.  In a rating decision in June 1997, the RO 
increased the veteran's evaluation to 100 percent for the 
period after February 16, 1993, and continued the 50 percent 
evaluation assigned for the period prior to February 16, 
1993.  Thus, the case is now before the Board on the sole 
issue of entitlement to an evaluation in excess of 50 percent 
for the period prior to February 16, 1993. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has now been obtained.

2.  A reopened claim for an increasing rating for post-
traumatic stress disorder was received from the veteran on 
March 1, 1990.

3.  Prior to February 16, 1993, post-traumatic stress 
disorderwas the only compensable service-connected 
disability.

4.  Post-traumatic stress disorder was productive of severe 
impairment of social and industrial adaptability and 
precluded the veteran from following a substantially gainful 
occupation prior to February 16, 1993.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for post-traumatic 
stress disorder effective March 1, 1990, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.16(c), 4.132, Code 9411 (1992).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 50 percent 
for his service-connected post-traumatic stress disorder 
prior to February 16, 1993.  He contends that his disability 
was so severe that he met the schedular criteria for a 100 
percent rating and was unemployable, due solely to his 
service-connected psychiatric disorder, prior to February 16, 
1993.  

As a preliminary matter, the Board finds that the veteran's 
claim on this issue is plausible and, thus, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability is 
a well-grounded claim).  The Board is also satisfied that all 
relevant facts have now been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).


Factual background

The current claim for an increased evaluation was initiated 
in March 1990.  In accordance with 38 C.F.R. §§ 4.1, 4.2, 
4.41, 4.42 (1998) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the veteran's service medical 
records as well as all other evidence of record pertaining to 
the history of his service-connected post-traumatic stress 
disorder.  The Board has identified nothing in this 
historical record which suggests that the current evidence is 
not adequate to fairly determine the rating to be assigned 
for this disability.

As noted previously, the veteran has been granted a 100 
percent disability evaluation for this post-traumatic stress 
disorder, effective February 16, 1993.  The issue currently 
before the Board is whether he is entitled to an evaluation 
in excess of 50 percent for the period prior to February 16, 
1993.  Thus, the Board must consider the available evidence 
pertinent to his disability during that period of time.

On a special VA psychiatric examination in May 1990, the 
veteran reported complaints of recurrent dreams and 
nightmares of war.  He also reported he was depressed, and 
became angry easily.  He was on Valium.  On mental status 
examination, occasional paranoia about Vietnam was noted.  
His judgment, orientation, and memory were intact.  It was 
noted that competency was impaired and his wife handled 
money.  Diagnosis was post-traumatic stress disorder.  

At a personal hearing in July 1990, the veteran testified 
concerning his psychiatric disorder.  Also, testifying were 
the veteran's wife, his private psychologist, and his private 
physician.  The veteran testified that he had problems both 
on and off jobs due to his post-traumatic stress disorder and 
that he could not work together with others.  He reported 
difficulties with explosions and comprehending.  He had 
approximately 50 trucking jobs since service.  He had been 
involved with fights on the jobs and could not take orders.  
He said that he had not worked since 1983 and that he felt he 
was physically and mentally unable to seek employment.  He 
had received Social Security benefits since 1983, which 
included his post-traumatic stress disorder.  He was last 
hospitalized in 1983 and 1984.  He reported that he stayed to 
himself and had recurrent dreams, nightmares, and flashbacks 
of Vietnam.  He reported having no close friends, only his 
wife and doctors.  He described a normal day for him by 
saying anything that is wrong caused him to holler, scream, 
and become angry.  He read the paper and watched the news, 
but feared going out of the house because he was afraid he 
might kill someone.  He reported that he stayed by himself 
inside the house.  He testified that he had a long history of 
assault and battery charges and had spent 15 months in a 
correctional facility.      

The veteran's wife testified that she had known the veteran 
since 1979, lived with him since 1983, and been married for 2 
years.  She reported the veteran was always on edge and that 
he sweats in his sleep.  He also talked in his sleep, yelling 
incoming, incoming.  He got up from bed at night and stared 
out the window.  She further reported that the veteran 
usually jumped and got startled if she came up behind him, 
and that he had actually hit her about a dozen times when she 
had walked up on him.  She related that the veteran must have 
the lights off in the house as soon as it got dark, because 
he said the enemy could see.  She also reported that the 
veteran jumped a lot and got very nervous from noises on the 
4th of July.  He stayed in his bedroom a lot and stared out 
the window.  He did not go out and socialize much. 

Mark L. Goldstein, Ph.D., testified that he had been seeing 
the veteran since April 1986, and had seen him twice a week 
since July 1989.  He treated the veteran's anxiety and 
depression.  Dr. Goldstein reported that, while he did not 
prescribe medication, he had recommended that the veteran be 
on anti-depressants for his depression, which was associated 
with his post-traumatic stress disorder.  He said the veteran 
experienced hypervigilance and paranoia that were related to 
Vietnam.  Dr. Goldstein also testified that, in counseling, 
the veteran reported chronic nightmares and night terrors, 
sometimes on a daily basis, as well as hallucinations.  Dr. 
Goldstein further reported that he had seen evidence of the 
veteran having tactile auditory and visual hallucinations in 
his office, and that he had seen such evidence pretty often.  
He had seen the veteran's inability to get along with and 
relate to other people.  Dr. Goldstein related that the 
veteran got irritating very easily, even in sessions with the 
doctor, and that he had a very low frustration tolerance 
level, angered very easily, and had an almost chronic 
suspicious and hypervigilance impairment.  Dr. Goldstein 
stated that the veteran was borderline between neurotic and 
psychotic.  He described the veteran's other symptoms as 
short-term memory difficulties, difficulty with concentration 
and short-term tension.  The doctor reported that he had done 
a psychological examination of the veteran for personality 
testing and did not feel that the veteran was malingering or 
that he had anti-social trait as reported by others.  

Michael Gonzales, M.D., testified that he was board certified 
in the medical specialty of physical medicine and 
rehabilitation and had treated the veteran for both his back 
problems and his post-traumatic stress disorder.  Dr. 
Gonzales reported that he first met the veteran in 1985 and 
it was obvious that the veteran was experiencing symptoms of 
hypervigilance, anxiety, and paranoid or unreasonably fearful 
or suspicious tendencies, which were interfering and 
intruding upon his everyday functioning.  He gave the veteran 
anti-anxiety and anti-depressant medications for this.  Dr. 
Gonzales testified that the veteran's prior work history was 
as a truck driver and that there was no way he would qualify 
for that now, even if nothing was wrong with his back.  The 
doctor said that the veteran's psychiatric condition was such 
that he was not fit to be released to return to any type of 
employment.      

At a personal hearing before a Member of the Board in 
Washington, D.C., held in September 1991, the veteran and his 
wife testified concerning his psychiatric disorder.  The 
veteran reported that his symptoms included being unable to 
sleep and concentrate.  He had rages and flare-ups, wanted to 
be by himself, and lost control of himself.  He daily thinks, 
eats, and sleeps Vietnam.  He never stopped thinking about 
his friends he lost and he never slept correctly.  He does 
not comprehend people at times and he felt terrible about the 
people he hurt in Vietnam.  During the day he watched the 
news and he stayed in the house and kept to himself because 
he was afraid of his temper and that he might hurt someone.  
When he has rages, he reverts back to Vietnam and how he was 
trained to kill.  He had nightmares about Vietnam every night 
and daydreams everyday.  He wished he was back there now to 
clear his head.  He reported he was currently being treated 
by Dr. Gonzales and Dr. Goldstein, and that his wife paid for 
it.  He was aware that he could get free care from VA, but 
that 4 to 5 years before he had gone to VA and they had a 
Vietnamese doctor at the psychiatric ward and he could not 
talk to him.  He reported that he had been unemployed for 
approximately 9 years and he last sought employment in 
October 1983.  He said that on his last job he was injured 
and that he had been on Social Security since 1983.  He 
reported having no current substance or alcohol abuse 
problems.    

His wife testified that the veteran talks about Vietnam, 
practically constantly, and that after the sun went down it 
had to be totally dark with no lights on.  He paced the 
house, stared out the window, and startled if she came up 
behind him.  He had even slapped her because he was so 
started.  This had happened a lot in the past year.  He had 
nightmares and woke up in the middle of the night yelling, 
incoming, incoming.  He had heavy sweats and the bed got all 
wet.  He woke her up 2 to 3 times a week with nightmares.  He 
had no social activities, he did not go out much, and he 
could not stand crowds.      

The report of a VA social survey, conducted in November 1991, 
noted that the veteran had a diagnosis of post-traumatic 
stress disorder, as well as chronic back pain.  He claimed he 
was 100 percent disabled.  He reported that he had no friends 
and did not socialize.  He stated that he could not handle 
most people and had a history of "assaultive" behavior, in 
fact, he claimed he had numerous battery charges in the past.  
He reported spending the majority of his time home alone 
watching television, and he admitted to physically aggressive 
behavior at home.  He stated that he became anxious and angry 
easily and that this escalated to the point where he could 
not control himself.  It was noted that he had a history of 
numerous jobs, most of which he held for a short time.  His 
last period of employment was in 1983 and he had not held or 
sought a job since then.  He reported that most of his jobs 
ended in termination because of conflicts and fights with 
others.  He stated that he felt incapable of holding a job.  
The examiner observed that the veteran presented as well-
groomed and appropriately dressed.  He was cooperative with 
the interview process, but was quick to express his 
frustration with the appeal process and feelings that he has 
been treated unfairly.  As the interview progressed, the 
veteran became more restless, agitated, and was sweating 
considerably.  At times he became tearful when describing 
Vietnam experiences.  He reported suffering nightmares, where 
he woke up fighting and sweating, as well as flashback 
experiences.  He appeared to be quite dysfunctional in terms 
of social/interpersonal relationships.  He seemed to have 
poor impulse control and ongoing aggressive/violent 
tendencies.  He admitted to physically abusing his wife at 
times when he lost control.  He realized this was 
inappropriate, yet claimed to be unable to manage his rage 
and anxiety.  He expressed fear over his own impulses and he 
was afraid of social contact because he viewed any social 
contact as a potential battle situation.  The examiner 
further noted that the veteran was not motivated to seek work 
and it appeared that employment would create a level of 
stress that he could not manage.  His affect was described as 
somewhat hopeless and depressed.  He frequently verbalized 
that he wanted to get better and was trying but that nothing 
was effective.

The report of a special VA psychiatric examination, performed 
in December 1991, noted the veteran had no steady employment 
and had left several jobs secondary to low stress tolerance 
and was constantly fighting on jobs.  Mental status 
examination noted the veteran was alert and well-groomed, 
with hostile, defensive speech.  His affect was anxious and 
high intensity.  Lability was noted, as well as anger at 
times.  Diagnoses included post-traumatic stress disorder, 
cocaine abuse in remission, and personality disorder (not 
otherwise specified).  A global assessment of functioning 
(GAF) score of 35 to 40 was reported.  It was noted that the 
veteran was poorly functional in most major areas of life, 
occupational and interpersonal.  He was said to have current 
severe impairment to tolerate stress as evidenced during the 
interview.  Prognosis was poor.   

A September 1991 letter from Dr. Goldstein was received in 
February 1992.  Dr. Goldstein stated that the letter was an 
update of his July 1990 testimony.  The doctor said he 
continued to provide counseling to the veteran, typically two 
times per week.  The veteran's diagnosis continued to be 
post-traumatic stress disorder and major depression, and it 
was stated that no malingering existed.  Furthermore, it was 
reported that there was no evidence of an anti-social 
personality disorder, despite past anti-social behavior.  The 
doctor stated it was his intention to continue ongoing 
psychotherapy with the veteran, but that the prognosis was 
guarded.   

The report of a March 1992 VA field examination is of record 
and has been reviewed.

A letter from Dr. Gonzales, received in May 1992, noted the 
veteran continued to suffer from physical injuries, as well 
as post-traumatic stress disorder.  He also had depression.  
His condition remained relatively stable.  Unfortunately, he 
has not significantly improved, but remained free of any 
substance abuse and had cooperated fully with treatment.  It 
was Dr. Gonzales' expectation that the veteran's condition 
would remain little changed in the future and that he would 
continue to be totally disabled.  

Analysis

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In a 
case such as this involving psychiatric disorders, VA rates 
any disability according to the level of social and 
industrial impairment which results from the disability.  In 
order to qualify for a higher evaluation than he is currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's post-traumatic stress disorder had been 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Since the issue before the Board is the proper evaluation to 
be assigned to the veteran's disability for the period of 
time prior to February 16, 1993, the claim must be considered 
in light of the provisions of the rating schedule in effect 
during the time in question.  At that time, Diagnostic Code 
9411 provided that a 50 percent rating would be assigned 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably impaired 
and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent disability evaluation would be assigned where 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation required that 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411.

However, where the veteran's only compensable service-
connected disability was a mental disorder, as in this case, 
the provisions of 38 C.F.R. § 4.16(c) were also for 
consideration.  In such cases, the regulations provided that 
the mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code if the 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation.  

In this case, the evidence shows that the veteran had 
manifestations from his post-traumatic stress disorder that 
his private doctors considered severe enough to prevent him 
from working when they testified at a hearing in July 1990.  
The veteran had a history of working as a truck driver and 
had not worked since 1983 when a back injury forced him to 
quit working.  However, Dr. Gonzales testified that the 
veteran was unable to perform his prior duties as a truck 
driver, even if nothing was wrong with his back.  He further 
testified that the veteran's psychiatric condition was such 
that he was not fit to be released to return to any type of 
work.  Further, on a VA social survey in November 1991, it 
was reported that the veteran was not motivated to seek work 
and it appeared that employment would create a level of 
stress that he could not manage.  His GAF score was reported 
as 35 to 40 on VA examination in December 1991 and it was 
noted that the veteran was poorly functional in most areas of 
life and had current severe impairment to tolerate stress.  
After reviewing the record, the Board finds that, at the time 
in question, the manifestations of the veteran's post-
traumatic stress disorder resulted in severe impairment and 
were of such severity to prevent him from substantially 
gainful employment.  Accordingly, the requirements had been 
met for the assignment of a 100 percent schedular evaluation 
for post-traumatic stress disorder prior to February 16, 
1993.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.16(c), 4.132, Code 9411.






ORDER

Entitlement to a 100 percent schedular evaluation for post-
traumatic stress disorder prior to February 16, 1993, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

